Citation Nr: 0721912	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-25 557	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from January 1961 to 
December 1963.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In February 2007, jurisdiction over the 
veteran's claims file was transferred from the RO in St. 
Petersburg to the RO in Buffalo, New York.  

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge during a videoconference hearing.  


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within 
one year of separation from service, and there is a lack of 
competent medical evidence which relates the disability to 
service or within one year of service.  

2.  Tinnitus was not demonstrated in service and there is a 
lack of competent medical evidence which relates the 
disability to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through a November 2003 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the November 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, as well as a notice 
letter in May 2005, the RO also notified the veteran that VA 
was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  It requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  The RO also requested that the veteran submit 
evidence in his possession in support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

The Board notes that while the complete notice required by 
the VCAA was not necessarily provided prior to the RO 
initially adjudicating the veteran's claims, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Although notice 
regarding effective dates and rating criteria provisions has 
not been provided, See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); the Board does not now have such issues 
before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  Here, the veteran's service medical records are 
associated with the claims file, and identified medical 
records from the VA Medical Center (VAMC) in Gainesville, 
Florida have been obtained.  Additionally, the veteran has 
been provided a VA examination with respect to his claims.  
Otherwise, neither the veteran nor his representative has 
alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran has alleged that his hearing loss and tinnitus 
are related to his period of service.  In this regard, the 
veteran has contended that he was assigned to a missile 
battalion in the United States Army and that he spent time at 
White Sands Training Center test firing missiles.  The 
veteran indicated that the testing was conducted without 
hearing protection and the missiles were very loud.  
Furthermore, the veteran indicated that he was a military 
policeman (MP) and that he fired the M-1 rifle, 45-caliber 
pistol, and the 45-caliber "grease gun."  The veteran's 
military occupational specialty (MOS), as noted on his DD-
Form 214 (Report of Transfer or Discharge), was missile 
crewman.  His last duty assignment and/or major command was 
Battery B, 1st Missile Battalion, 60th Artillery, 5th United 
States Army.  

A review of the veteran's service medical records reflects no 
complaints or findings of hearing loss or tinnitus during 
service.  In particular, a November 1963 report of medical 
examination, for purposes of the veteran's separation from 
service, reflects whispered voice test scores of 15/15 
bilaterally.  On audiological testing (measured in ASA 
units), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
-5
15
LEFT
-5
-10
-5
-5
-10

Puretone thresholds, corrected for ISO units (the standard 
for measuring hearing loss for VA purposes), in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
20
LEFT
10
0
5
5
-5

Post-service medical evidence reflects treatment records from 
the Gainesville VAMC.  These records document the veteran's 
use of hearing aids.  

A report of November 2004 VA examination reflects the 
veteran's reported history of working for Bethlehem Steel 
Corporation for 34 years and experiencing significant noise 
exposure.  The veteran also reported that he had his hearing 
tested while working at Bethlehem Steel and that he had 
passed all his hearing tests, even though his spouse 
reportedly felt at that time that he was having hearing 
problems.  The examiner further noted that the veteran had 
been issued hearing aids by VA beginning approximately in 
1999 or 2000.  Audiometric testing of the veteran's hearing 
acuity revealed sensorineural hearing loss bilaterally.  The 
examiner noted that she could not render an opinion 
concerning the etiology of the veteran's hearing loss and 
tinnitus without first reviewing the veteran's hearing tests 
from Bethlehem Steel.  

During his video conference hearing, the veteran testified 
that he began working for Bethlehem Steel Corporation in 
1964, and that he worked for the company for 34 years.  The 
veteran's spouse testified that the veteran was a "grinder" 
and that he worked in a sound proof booth at the steel mill.  
The veteran's spouse also testified that the findings from 
the hearing tests conducted by Bethlehem Steel were not 
officially recorded, and thus, none of the veteran's hearing 
tests was available.  Furthermore, that the veteran did not 
pass any of the hearing tests administered by Bethlehem Steel 
but was told by the company that he was being passed 
nonetheless.  

Here, the veteran's service medical records do not reflect 
any complaints, diagnosis, or treatment in service for 
hearing loss or tinnitus.  Notwithstanding that fact, the 
absence of in-service evidence of hearing loss is not fatal 
to a claim for service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 
section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet.  App. 155, 159 (1993).  

In this case, the medical evidence of record demonstrates 
that the veteran does have hearing loss that meets the 
requirements of 38 C.F.R. § 3.385.  However, there is absent 
from the record competent evidence linking any current 
hearing loss or tinnitus to the veteran's period of service, 
or within one year of service.  As noted above, the veteran 
was provided a VA examination but the examiner was unable to 
provide a nexus opinion in light of the absence of the 
veteran's hearing tests from Bethlehem Steel, which are 
unavailable.  Otherwise, no medical professional provides 
findings or opinions with respect to the etiology of the 
veteran's hearing loss or tinnitus, and neither the veteran 
nor his representative has presented or alluded to the 
existence of any such medical evidence or opinion.  The Board 
finds the hearing test results at the time of separation from 
service and the absence of a hearing problem or tinnitus 
noted for so many years after service persuasive.

The Board does not doubt the sincerity of the veteran's 
beliefs that his hearing loss and tinnitus are related to his 
military service.  The veteran is competent to provide 
testimony concerning factual matters of which he had first 
hand knowledge (i.e., those events in which he was exposed to 
noise and his experiencing hearing loss and/or tinnitus in 
service and thereafter).  However, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
such as the existence of a medical disability and whether 
there exists a medical nexus between any such disability and 
service.  Washington v. Nicholson, 19 Vet. App. 362 (2005); 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  For these reasons, the veteran's own 
report of the medical etiology of his conditions has no 
probative value.  

Under these circumstances, the claims for service connection 
for hearing loss and for tinnitus must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).   


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


